DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 	The closest references teach the followings. However, these references fail to teach, suggest or disclose the unique limitations and features cited from the independent claims 1, 12, 18 and 20 (and thus the corresponding dependent claims 2-11, 13-17, 19 and 21) as filed on 08/26/2020. 
	Firstly, CENTONZA et al. (Publication No. US 2021/0092793), at best, teaches a method for use in a network node of providing a radio resource control (RRC) state of a user equipment (UE) to a core network node comprises receiving, from the core network node, a request to receive a notification of a transition of the UE between a first and second RRC state, determining the UE transitioned between the first and second RRC state, and sending 
 	CENTONZA does not teach, suggest or disclose the limitations and features cited from the independent claims 1, 12, 18 and 20 (and thus the corresponding dependent claims 2-11, 13-17, 19 and 21) as filed on 08/26/2020, i.e., “A computer-implemented method of monitoring a radio access network (RAN), the method comprising: receiving access stratum data that is a function of cell trace records (CTRs) associated with wireless communication transported to or from one or more cells of the RAN, wherein the CTRs are obtained at a granularity sufficient to detect one or more events, the events including one or more events that define a segment and one or more events that occur during a segment, wherein a segment is defined by the beginning, end, or any handovers of a call included in the wireless communication; detecting in the access stratum data one or more state transitions as indicated by the events; and outputting an Claim 1)”; or “A computer-implemented method of monitoring a radio access network (RAN), the method comprising: receiving access stratum data that is a function of cell trace records (CTRs) associated with wireless communication transported to or from one or more cells of the RAN, wherein the access stratum data identifies user equipment and associates timestamps with radio resource control (RRC) events represented in the access stratum data; receiving non-access stratum (NAS user plane data derived from NAS user plane signaling from a core component of a data packet communication network in association with the wireless communication, wherein the NAS user plane data includes timestamps and identification of user equipment; correlating, using the timestamps and identification of end user devices, the NAS user plane data and the AS data; and outputting an enhanced session record (ESR) including results of the correlation between the NAS user plane data and the AS data. (Claim 12)”. 
	Secondly, Edge (Publication No. US 2020/0092776), at best, teaches “Methods and techniques are for efficiently supporting periodic and triggered location services for a user equipment (UE) in a Fifth Generation wireless network. A serving core 
 	Edge does not teach, suggest or disclose the limitations and features cited from the independent claims 1, 12, 18 and 20 (and thus the corresponding dependent claims 2-11, 13-17, 19 and 21) as filed on 08/26/2020. 
 	Lastly, Kollipara et al. (Patent No. US 10,177,964), at best, teaches “A system and method to identify a call end associated with a problem that caused failure of an internet protocol-based call. The method includes accessing a first call detail record (CDR) set including at least one CDR associated with a first call end of the failed call, determining from the first CDR set indicators of failure attribution of the failed call, determining whether fault for failure of the failed call 
  	Kollipara does not teach, suggest or disclose the limitations and features cited from the independent claims 1, 12, 18 and 20 (and thus the corresponding dependent claims 2-11, 13-17, 19 and 21) as filed on 08/26/2020.
 	In conclusion, the above references, by taken individually or in combination, fail to provide teachings, suggestions or disclosures of the unique limitations and features cited from the independent claims 1, 12, 18 and 20 (and thus the corresponding dependent claims 2-11, 13-17, 19 and 21) as filed on 08/26/2020. 
 	Therefore, claims 1-21 are deemed allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY C HO whose telephone number is (571)270-1108. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/HUY C HO/Primary Examiner, Art Unit 2644